 Case: 4:17-cv-02659-AGF Doc. #: 112 Filed: 10/24/20 Page: 1 of 2 PageID #: 552




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LAUTHA V. ANDERSON, SR.,                )
                                        )
       Plaintiff,                       )
                                        )
vs.                                     )      Case No. 4:17-CV-2659 AGF
                                        )
CHANTAY GODERT, et al.,                 )
                                        )
       Defendants.                      )

                    PLAINTIFF’S PRE-TRIAL PROPOSED EXHIBIT LIST

       COMES NOW Plaintiff Lautha V. Anderson, Sr. (“Plaintiff”), and hereby submits the

following proposed exhibit list:

No.    Description                      Will/May be introduced     902(11) or 902(12)
                                                                   Authentication

P-1    MDOC 11-18-16 Classification     May                        No
       Hearing Form

P-2    MDOC Protective Needs            May                        No
       Assessment/Waiver

P-3    MDOC 11-21-16 Medical            May                        No
       Accountability Records System
       Objective Information

P-4    MDOC 11-21-16 Medical            May                        No
       Accountability Records System
       Nurse Encounter Soap Notes

P-5    MDOC 11-21-16 Temporary          May                        No
       Administration Segregation
       Confinement Form

P-6    Def Monica Rubino Affidavit –    May                        No
       12-18-16

P-7    Conduct Violation Report –       May                        No
       11-15-16
 Case: 4:17-cv-02659-AGF Doc. #: 112 Filed: 10/24/20 Page: 2 of 2 PageID #: 553




P-8    Mr. Anderson Grievance Appeal –               May                            No
       10-26-17

P-9    Informal Resolution Request – 12-7-16         May                            No


                                              Respectfully submitted,

                                              SCHOTTEL & ASSOCIATES, P.C.

                                              BY: s/James W. Schottel, Jr.
                                                     James W. Schottel, Jr. #51285MO
                                                     906 Olive St., PH
                                                     St. Louis, MO 63101
                                                     (314) 421-0350
                                                     (314) 421-4060 facsimile
                                                     jwsj@schotteljustice.com

                                                     Attorney for Plaintiff
                                                     Lautha V. Anderson, Sr.


                                CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2020, the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the following:

                                              Michael Pritchett
                                              Michael.Pritchett@ago.mo.gov

                                              James W. LeCompte III
                                              Wil.LeCompte@ago.mo.gov

                                              Attorneys for Defendants
                                              Monica Rubino
                                              Taylor Preston
                                              Jeremy Hanson


                                              s/James W. Schottel, Jr.




                                                 2
